FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MICHAEL B. WILLIAMS,                              No. 15-15259
                Plaintiff-Appellant,
                                                     D.C. No.
                     v.                           1:13-cv-01253-
                                                       MJS
 AUDREY KING, Executive Director,
 Coalinga State Hospital; COALINGA
 STATE HOSPITAL,                                     OPINION
               Defendants-Appellees.


        Appeal from the United States District Court
           for the Eastern District of California
        Michael J. Seng, Magistrate Judge, Presiding

           Argued and Submitted August 14, 2017
                 San Francisco, California

                    Filed November 9, 2017

   Before: Johnnie B. Rawlinson and N. Randy Smith,
   Circuit Judges, and Susan P. Watters,* District Judge.

                 Opinion by Judge N.R. Smith




    *
      The Honorable Susan P. Watters, United States District Judge for
the District of Montana, sitting by designation.
2                        WILLIAMS V. KING

                            SUMMARY**


           Prisoner Civil Rights / Civil Procedure

    The panel vacated a magistrate judge’s dismissal of an
action brought by a civil detainee pursuant to 42 U.S.C.
§ 1983 and remanded for further proceedings.

    After plaintiff consented to have his case decided by a
magistrate judge pursuant to 28 U.S.C. § 636(c)(1), the
magistrate judge dismissed plaintiff’s complaint prior to
service of process for failure to state a claim. The panel held
that 28 U.S.C. § 636(c)(1) requires the consent of all
plaintiffs and defendants named in the complaint—
irrespective of service of process—before jurisdiction may
vest in a magistrate judge to hear and decide a civil case that
a district court would otherwise hear. Because consent was
not obtained from the defendants in this case, the magistrate
judge lacked jurisdiction to dismiss the complaint. The panel
therefore vacated the dismissal and remanded.


                             COUNSEL

Andrew Bentz (argued), Jones Day, Washington, D.C., for
Plaintiff-Appellant.

Karli A. Eisenberg (argued), Deputy Attorney General;
Niromi W. Pfeiffer, Supervising Deputy Attorney General;
Julie Weng-Gutierrez, Senior Assistant Attorney General;

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      WILLIAMS V. KING                         3

Xavier Becerra, Attorney General; Office of the Attorney
General, Sacramento, California; for Amicus Curiae
California Attorney General.


                          OPINION

N.R. SMITH, Circuit Judge:

    28 U.S.C. § 636(c)(1) requires the consent of all plaintiffs
and defendants named in the complaint—irrespective of
service of process—before jurisdiction may vest in a
magistrate judge to hear and decide a civil case that a district
court would otherwise hear. Because consent was not
obtained from the defendants in this case, we vacate the
magistrate judge’s dismissal and remand.

                                I

     Under California’s Sexually Violent Predator Act
(SVPA), inmates, approaching the end of their sentence or
nearing eligibility for supervised release, may be referred for
evaluation to determine if they pose a continuing risk of
committing sexually violent offenses. Cal. Welf. & Inst. Code
§ 6601(a). If, after these evaluations, it is determined that the
individual is a sexually violent predator, the government may
request a probable cause hearing to establish a basis for
tolling parole eligibility or release until the resolution of a
jury trial to prove that the individual is a sexually violent
predator. See id. § 6601(h)–(j); id. § 6601.5; id. § 6603.

   Williams was convicted of three counts of rape in 1991.
As he neared the completion of his sentence, Williams was
evaluated and identified as a potential sexually violent
4                    WILLIAMS V. KING

predator. In December 2000, the San Francisco District
Attorney’s office initiated a probable cause hearing to
establish that Williams was a sexually violent predator. At the
December 21, 2000 hearing, the judge found probable cause
to believe Williams was a sexually violent predator. Since
this initial determination, Williams has raised challenges to
his continued confinement, including seeking to set aside the
probable cause determinations and filing successive habeas
petitions in California state court. Though temporarily
successful in setting aside initial probable cause
determinations, subsequent evaluations and probable cause
determinations have reaffirmed the propriety of Williams’s
detention as a potential sexually violent predator. However,
Williams has yet to have a trial to establish whether he is a
sexually violent predator.

    In August 2013, Williams filed a 42 U.S.C. § 1983 action
asserting that this continued detention violated the First and
Fifth Amendments, naming Audrey King and the Coalinga
State Hospital as defendants. Pursuant to the district court’s
local rules, Williams was sent a standard form asking if he
would consent to have his case decided by a magistrate judge
pursuant to 28 U.S.C. § 636(c)(1). Nobody disputes that
Williams consented. Thereafter, pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii), the magistrate judge conducted a standard
screening of Williams’s § 1983 action and dismissed the
complaint for failure to state a claim. However, the named
defendants in Williams’s complaint had not yet been served.
Accordingly, they had not consented to jurisdiction to have
                       WILLIAMS V. KING                            5

the case decided by a magistrate judge. Williams timely
appealed the dismissal of his complaint.1

    Williams first challenges the magistrate judge’s
jurisdiction to dismiss his complaint without preliminarily
obtaining consent to jurisdiction from the defendants named
in the complaint. He also challenges the merits of the
dismissal. Because we agree with Williams that the
magistrate judge lacked jurisdiction to dismiss, we do not
address Williams remaining arguments.

                                 II

     We review de novo “whether the magistrate judge validly
entered judgment on behalf of the district court.” See Allen v.
Meyer, 755 F.3d 866, 867–68 (9th Cir. 2014). “[O]ur
jurisdiction on appeal ‘depends on the magistrate judge’s
lawful exercise of jurisdiction.’” Id. at 867 (quoting Anderson
v. Woodcreek Venture Ltd., 351 F.3d 911, 914 (9th Cir.
2003)). Magistrate judges exercise jurisdiction in accordance
with 28 U.S.C. § 636. United States v. Rivera-Guerrero,
377 F.3d 1064, 1067 (9th Cir. 2004). They “may conduct any
or all proceedings in a jury or nonjury civil matter and order
the entry of judgment in the case” only “[u]pon the consent
of the parties.” 28 U.S.C. § 636(c)(1); see also Fed. R. Civ. P.
73 (“[A] magistrate judge may, if all parties consent, conduct
a civil action or proceeding, including a jury or nonjury
trial.”).



    1
      This court requested the participation of the California State
Attorney General (the State) to defend the dismissal, as amicus or on
behalf of King and the Coalinga State Hospital. The State appeared as
amicus and participated in briefing and oral argument.
6                    WILLIAMS V. KING

    Williams consented to the magistrate judge’s jurisdiction
consistent with 28 U.S.C. § 636(c)(1). Therefore, the
magistrate judge screened and dismissed the complaint
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), which “provides
that a district court ‘shall dismiss’ an in forma pauperis
complaint ‘if the court determines that . . . the action or
appeal . . . fails to state a claim on which relief may be
granted.’” Lopez v. Smith, 203 F.3d 1122, 1124 (9th Cir.
2000) (en banc) (alterations in original) (quoting 28 U.S.C.
§ 1915(e)(2)). When his complaint was dismissed, Williams
had yet to serve it on the named defendants (and they had
accordingly not yet consented to have the magistrate judge
hear and decide the case).

    Williams asserts that his consent alone could not vest the
magistrate judge with jurisdiction under § 636(c)(1). He
argues that the term “parties” in § 636(c)(1) includes all
named plaintiffs and defendants in the complaint. Thus, he
contends that the absence of consent from the unserved
defendants deprived the magistrate judge of jurisdiction to
dismiss his complaint. We agree.

    Section 636 does not define the term “parties,” so we turn
to the principles of statutory interpretation to identify its
meaning. The term “party” or “parties” is a legal term of art.
See, e.g., United States v. Guerrerio, 675 F. Supp. 1430, 1438
(S.D.N.Y. 1987) (“The term ‘party’ is a technical term having
a particular meaning in legal parlance.”). “[A]nd it is a
‘cardinal rule of statutory construction’ that, when Congress
employs a term of art, ‘it presumably knows and adopts the
cluster of ideas that were attached to each borrowed word in
the body of learning from which it was taken.’” F.A.A. v.
Cooper, 566 U.S. 284, 292 (2012) (quoting Molzof v. United
States, 502 U.S. 301, 307 (1992)); see also Huffman v. C.I.R.,
                      WILLIAMS V. KING                         7

978 F.2d 1139, 1145 (9th Cir. 1992), as amended (Dec. 4,
1992) (“Words with a fixed legal or judicially settled
meaning, where the context so requires, must be presumed to
have been used in that sense.”). Accordingly, we examine
contemporaneous sources to determine the legal meaning of
the term at the time Congress employed it in the statute. Cf.
Perrin v. United States, 444 U.S. 37, 42 (1979) (identifying
the principle that we look for the meaning of terms as they
would have been understood “at the time Congress enacted
the statute”).

    Congress adopted § 636(c)(1) in 1979. See S. Rep. 96-74
(1979). At that time, Black’s Law Dictionary defined
“[p]arties” as “[t]he persons who take part in the performance
of any act, or who are directly interested in any affair,
contract, or conveyance, or who are actively concerned in the
prosecution and defense of any legal proceeding.” Parties,
Black’s Law Dictionary (5th ed. 1979). Black’s also
confirmed the term’s status as a term of art (“‘[p]arty’ is a
technical word having a precise meaning in legal parlance”)
and stated that “it refers to those by or against whom a legal
suit is brought . . . .” Party, Black’s Law Dictionary (5th ed.
1979).

    This definition has not significantly changed since 1979.
See Party, Black’s Law Dictionary (10th ed. 2014). However,
that language has since been adopted by our circuit and the
Supreme Court. See Smith v. Bayer Corp., 564 U.S. 299, 313
(2011) (“In general, ‘[a] “party” to litigation is “[o]ne by or
against whom a lawsuit is brought”’ or one who ‘become[s]
a party by intervention, substitution, or third-party practice.’”
(alterations in original) (citations omitted)); Robert Ito Farm,
Inc. v. Cty. of Maui, 842 F.3d 681, 687 (9th Cir. 2016) (“[A]
‘party,’ as that term is used in federal law, is ‘[o]ne by or
8                    WILLIAMS V. KING

against whom a lawsuit is brought.’” (second alteration in
original) (quoting United States ex rel. Eisenstein v. City of
New York, 556 U.S. 928, 933 (2009)). Accordingly, all
plaintiffs and defendants named in the complaint are “parties”
within the meaning of § 636(c)(1)—irrespective of whether
the complaint has been properly served.

    Section 636(c)(1) also requires consent of all parties—not
a subset of them—for jurisdiction to vest in the magistrate
judge. Section 636(c) identifies consent as “the decision of
the parties.” § 636(c)(2). Moreover, the statute directs the
court to “advise the parties that they are free to withhold
consent without adverse substantive consequences” and
requires implementation of “procedures to protect the
voluntariness of the parties’ consent.” Id. Taken together, this
language conveys that any party’s objection is sufficient to
prevent jurisdiction from vesting in the magistrate judge.
Accordingly, jurisdiction cannot vest until the court has
received consent from all parties to an action.

    Our decision is consistent with the Seventh Circuit’s
decision in Coleman v. Labor and Industry Review
Commission, 860 F.3d 461 (7th Cir. 2017). After extensive
analysis of many of the same issues we have addressed, it
also concluded that consent of all parties (including unserved
defendants) is a prerequisite to a magistrate judge’s
jurisdiction to enter dispositive decisions under § 636(c)(1).
See Coleman, 860 F.3d at 470–73. We agree with the Seventh
Circuit’s sound reasoning that this interpretation is the most
consistent with the use of the term “parties” in the Federal
                          WILLIAMS V. KING                                9

Rules of Civil Procedure and the other provisions in § 636.
See id.2

    The State argues that a plaintiff’s consent alone is
sufficient to satisfy § 636(c)(1) in some cases. We disagree.
The State asserts that this case is analogous to United States
v. Real Property, 135 F.3d 1312 (9th Cir. 1998), where we
determined that a property owner’s consent to magistrate
judge jurisdiction was not a prerequisite to entry of default
against his interest in the subject property. Id. at 1316–17.
Real Property is distinguishable. It was an in rem action. Id.
at 1313. Because the action was against the property, the

    2
      The dissent in the Seventh Circuit rested its views on the practical
application of the majority’s interpretation and a strained concept of
implied consent. 860 F.3d at 475–77. It made no effort to address the
majority’s analysis of the technical meaning of the term “parties” or the
contextual clues from the statute itself. See id. When rehearing en banc
was denied, the dissenting judges to such denial likewise failed to address
the Coleman majority’s analysis of the text of § 636. See id. at 477–80.
Instead, the en banc dissenters argued that earlier Seventh Circuit
precedent required service as a prerequisite to party status for purposes of
§ 636(c) and that maintaining this rule would best avoid practical
limitations of the Coleman majority’s interpretation. Id. Though we
acknowledge the practical impact of our interpretation, Congress
constrains our decision. We are bound by the language employed in the
statute.

      The en banc dissent also suggested that our interpretation would
preclude consent where one party has been dismissed from the suit by a
district judge (without giving consent to have a magistrate judge decide
the case) and the remaining parties desire to have their claims against each
other heard and decided by a magistrate judge. Id. That case is not before
us, but we disagree with the dissent’s assertion that this conclusion
necessarily follows from the rule we adopt today. Once a party has been
dismissed entirely from a lawsuit, it would be a strained reading to suggest
that the individual or entity remains a “party” as that term is understood
in its technical legal sense.
10                    WILLIAMS V. KING

interested property owner was not a named party. Id. at 1317.
We held that “absent the filing of a claim to a property
subject to forfeiture, a ‘putative claimant is not a party to the
action.’” Id. (quoting United States v. 8136 S. Dobson Street,
125 F.3d 1076, 1082 (7th Cir. 1997)). The same principle
does not apply here. King and the Coalinga State Hospital
were named as defendants in the complaint. Accordingly,
they became parties to the action when Williams filed the
complaint. Thus, their consent was required under § 636(c)(1)
from the outset.

    The State next points to Neals v. Norwood, 59 F.3d 530
(5th Cir. 1995), and several lower court decisions, identifying
various circumstances where consent of unserved parties was
unnecessary to establish jurisdiction. See id. at 532; Lester v.
J.P. Morgan Chase Bank, 926 F. Supp. 2d 1081, 1085 n.2
(N.D. Cal. 2013); Hard Drive Prods., Inc. v. Does 1–888, 809
F. Supp. 2d 1150, 1155 (N.D. Cal. 2011); Trujillo v. Tally,
Case No. CV03-533-S-MHW, 2007 WL 4261928, at *1 (D.
Idaho Nov. 30, 2007). First, these non-binding decisions did
not address the issue before us in much detail, and the
analysis there is unpersuasive. Without explanation, the Fifth
Circuit declared that, because the defendants “had not been
served, they were not parties to [the] action at the time the
magistrate entered judgment,” concluding that “lack of
written consent from the defendants did not deprive the
magistrate judge of jurisdiction.” Neals, 59 F.3d at 532. We
cannot fault our interpretation where the Fifth Circuit has not
explained the basis for its contrary holding. The lower court
opinions merely cite Neals or Real Property without
additional analysis. See Lester, 926 F. Supp. 2d at 1085 n.2;
Hard Drive Prods., Inc., 809 F. Supp. 2d at 1155; Trujillo,
2007 WL 4261928, at *1. Accordingly, we reject the State’s
argument. We find no basis for an exception to the general
                    WILLIAMS V. KING                      11

requirement that all parties must consent for jurisdiction to
vest under § 636(c)(1).

                             III

   Because the magistrate judge lacked jurisdiction to
dismiss Williams’s complaint, we vacate the dismissal and
remand. Each party shall bear their own costs on appeal.

   VACATED AND REMANDED.